Title: To James Madison from John Murray Forbes, 8 October 1806
From: Forbes, John Murray
To: Madison, James



Sir
October 8th. 1806.

Since I had last the honor of addressing Your Excellency under 14th. May last, I am without any letters from the Department of State.  The Blockade I then announced has since been so modified as to admit Neutral Ships from Neutral Countries and laden with Cargoes not Contraband of War and for Neutral account.  In consequence of this Modification we have had a great Number of American Ships here during the Summer.  Herewith I transmit the Semiannual Report of Arrivals terminating with the Month of June.  By the last Mails from England We have the official intimation of the total discontinuance of the Blockade; this has been in consequence of great hostile demonstrations on the Part of Prussia against France and the consequent Pacification of the former Government with that of Great Britain.  How far War on the Continent may extend and what may be the Result of the new efforts apparently combining against France are compleatly Mysteries of fate.  The Lot of this unfortunate Neighbourhood, hitherto devoted to that alternation of Peace & War measures and that State of doubt and Suspense so destructive to all Commerce, now hangs on the event of the first engagement which may take place between the French & Prussian Armies.  Should the former prevail, they will force their Way into Hanover and we shall be as strictly blockaded as ever.  In consequence of the abdication of the Imperial Crown of Germany, the Empire is considered as dissolved, the Circle of Lower Saxony together with the other political divisions of Germany, has ceased to be recognized, and the Hanseatic Towns have dropped the firm of "free Imperial Cities" and retain only that of "free Hanseatic Cities".  The Combinations that may be substituted in place of the German Body depend on ulterior arrangements to come out of the Conflict now about to commence.  As soon as they are settled I shall take the earliest opportunity to announce them to You.  I have the honor to be most respectfully Your Excellency’s Obedient Servant

J: M: Forbes

